

114 HR 5652 IH: Access to Better Care Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5652IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mrs. Black (for herself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for coverage by high deductible health plans
			 of medical management of a chronic disease without deductible.
	
 1.Short titleThis Act may be cited as the Access to Better Care Act of 2016. 2.Provision for coverage by high deductible health plans of medical management of a chronic disease without deductible (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(E)Safe harbor for absence of medical management of a chronic disease deductible
 (i)In generalA plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for medical management of a chronic disease.
						(ii)Definition of medical management of a chronic disease
 (I)In generalFor purposes of this subparagraph, the term medical management of a chronic disease means, except as otherwise provided by the Secretary, medical care described in section 213(d)(1)(A) which has the primary purpose of managing a chronic condition or disease by preventing the onset of, further deterioration from, or complications associated with such chronic condition or disease.
 (II)Chronic condition or diseaseThe term chronic condition or disease means a condition or disease that is expected to last for more than one year, limits what a person can do, and requires ongoing medical monitoring..
 (b)Effective dateThe amendment made by this section shall apply to plan years beginning after the date of the enactment of this Act.
			